      2:18-cv-02365-DCN           Date Filed 12/14/18     Entry Number 28     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


REDEEMER FELLOWSHIP OF EDISTO                  )       Civil Action No.: 2:18-cv-02365-DCN
ISLAND,                                        )
                                               )
                      PLAINTIFF,               )                  DEFENDANT’S
                                               )
                                                                 SUPPLEMENTAL
v.                                             )
                                               )                MEMORANDUM IN
TOWN OF EDISTO BEACH, SOUTH                    )                 OPPOSITION TO
CAROLINA,                                      )             PLAINTIFF’S MOTION FOR
                                               )            PRELIMINARY INJUNCTION
                      DEFENDANT.               )
                                               )
                                               )


       Defendant Town of Edisto Beach, South Carolina (the “Town”), by and through its

undersigned attorneys, hereby files its Supplemental Memorandum in Opposition to Plaintiff

Redeemer Fellowship of Edisto Island’s (“Redeemer Fellowship”) Motion for Preliminary

Injunction on the grounds that the Town has rescinded the prohibition of the use of the Edisto

Beach Civic Center (the “Civic Center”) for “religious worship services” which was the clause at

the center of this lawsuit. Redeemer Fellowship previously filed a Motion for a Preliminary

Injunction seeking to prohibit the Town from enforcing or applying the prohibition on “religious

worship services” at the Civic Center.    A hearing on the Motion for a Preliminary Injunction

was heard before this Court on November 29, 2018. A ruling on the motion is still pending. The

Town files this Supplemental Memorandum to show that the Motion for a Preliminary Injunction

is now moot for the reasons set forth below.

       On December 13, 2018, the Town adopted a Resolution rescinding the exclusion of

“religious worship services” from within the Civic Center. A copy of the executed Resolution is

attached hereto as Exhibit “A.”
                                                   1
      2:18-cv-02365-DCN          Date Filed 12/14/18      Entry Number 28         Page 2 of 5




         The Town’s adoption of this Resolution resolves the issues raised by the Motion for a

Preliminary Injunction as Redeemer Fellowship only sought in the motion to annul the

prohibition of the use of the Civic Center for “religious worship services.” The repeal of the

prohibition of the use of the Civic Center for “religious worship services” renders the Motion for

a Preliminary Injunction moot.

         “Federal courts have no power to hear moot cases.” Brooks v. Vassar, 462 F.3d 341, 348

(4th Cir. 2006). This general rule mandates that “when the circumstances change from the time

the suit is filed” such that there is “no effective relief to offer, the controversy is no longer live

and must be dismissed as moot.” Friedman's, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

(quoting Cnty. Motors v. Gen. Motors Corp., 278 F.3d 40, 43 (1st Cir. 2002)) (internal quotation

marks omitted). When the claimant receives the relief it sought to obtain through the claim, the

case is moot. Id. Similarly, in the context of declaratory judgments, an actual controversy must

exist and federal courts “do not render advisory opinions.” Golden v. Zwickler, 394 U.S. 103,

108 (1969) (quoting United Pub. Workers of Am. (C.I.O) v. Mitchell, 330 U.S. 75, 89 (1947)).

Furthermore, “[t]he complete repeal of a challenged statute naturally renders a request for an

injunction against application of that statute moot.” Rembert v. Sheahan, 62 F.3d 937, 940 (7th

Cir. 1995); see also American Freedom Defense Initiative v. Metro. Transp. Auth., 109 F.

Supp.3d 626 (S.D.N.Y. 2015) (Metropolitan Transportation Authority’s revision of its

regulations to prohibit the display of all political advertisements rendered preliminary injunction

moot).

         The Town recognizes the case law holding that “[v]oluntary cessation of the activity in

question will typically not moot a case or controversy.” Evans v. City of Columbia, C/A No.

3:11–cv–826, 2011 WL 6182089, at * 2 (D.S.C. Dec. 13, 2011) (citing Parents Involved in



                                                  2
      2:18-cv-02365-DCN         Date Filed 12/14/18      Entry Number 28       Page 3 of 5




Cmty. Schs. v. Seattle Sch. Dist. 1, 551 U.S. 701, 719 (2007)). In those cases, the defendant

bears the burden of demonstrating that “‘subsequent events ma[ke] it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.’” Parents Involved, 551

U.S. at 719 (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

167, 189, (2000)).

        There is, however, an exception to this general rule.     “When a legislature amends or

repeals a statute, a case challenging the prior law can become moot ‘even where re-enactment of

the statute at issue is within the power of the legislature.’” Brooks, 462 F.3d at 348 (quoting Am.

Legion Post 7, 239 F.3d at 606); see also Doe v. Shalala, 122 F. App’x 600, 602 (4th Cir. 2004).

(“In general, the amendment, repeal, or expiration of a statute moots any challenge to that

statute.”).

        Under such circumstances, the court should hold that the case is not moot “[o]nly if

reenactment is not merely possible but appears probable.” Brooks, 462 F.3d at 348 (citing Am.

Legion Post 7, 239 F.3d at 606) (emphasis added). The Fourth Circuit has held that a case was

moot where there was “no reasonable expectation” that a city would reenact a disputed

ordinance. Reyes v. City of Lynchburg, 300 F.3d 449, 453 (4th Cir. 2002); see also Chapin

Furniture Outlet Inc. v. Town of Chapin, 252 F. App'x 566, 567 (4th Cir. 2007) (per curiam)

(finding a challenge to a town ordinance moot where the town assured the court that it would not

reenact the ordinance). In these cases, the “practical likelihood of reenactment” forms the key

inquiry. Am. Legion Post 7, 239 F.3d at 606; see also Shalala, 122 F. App’x 600 at 602

(observing that a determination that a case is not moot after a statute is repealed is “generally

limited to the circumstance, and like circumstances, in which a defendant openly announces its




                                                3
      2:18-cv-02365-DCN         Date Filed 12/14/18       Entry Number 28       Page 4 of 5




intention to reenact precisely the same provision held unconstitutional below”) (internal citations

omitted).

       Here, the Town’s action in rescinding the prohibition on the use of the Civic Center for

“religious worship services” via enactment of the attached Resolution renders the Motion for a

Preliminary Injunction moot. The enactment of the Resolution to lift the ban on “religious

worship services” at the Civic Center qualifies as a formal rescission of the prior prohibition of

“religious worship services” at the Civic Center; therefore, the burden on defendants in voluntary

cessation situations does not apply. Evans, 2011 WL 6182089, at * 3 (citing Parents Involved,

551 U.S. at 719). The Motion for a Preliminary Injunction is moot unless “reenactment is not

merely possible but appears probable.” See Brooks, 462 F.3d at 348.

       The Town’s actions here do not demonstrate a practical likelihood of reenactment. The

Town has enacted a Resolution affirmatively declaring that it is rescinding the exclusion of

“religious worship services” within the Civic Center and is now utilizing the original Facility

Use Guidelines (attached to the Resolution) which did not prohibit use of the Civic Center for

“religious worship services.” The Town also indicated in its Resolution that its prior decision to

prohibit use of the Civic Center for “religious worship services” was not motivated by any

hostility toward any religion but was done solely to curtail the Town’s risk for liability under the

Establishment Clause of the First Amendment.         Those concerns have been addressed, and the

Town intends to move forward and permit “religious worship services” at the Civic Center to the

extent applicants for such services comply with the provisions of the original Facility Use

Guidelines and pay the appropriate rental fees per the Fee Schedule just as any other applicant is

required to do. See American Freedom Defense Initiative, 109 F. Supp.3d at 630 (“Some




                                                 4
      2:18-cv-02365-DCN         Date Filed 12/14/18       Entry Number 28       Page 5 of 5




deference must be afforded to the representations of a public authority that certain conduct has

been discontinued.”).

       Therefore, because the Town does not intend to reenact the prohibition of “religious

worship services” at the Center, the Motion for a Preliminary Injunction is moot and should be

denied. See Am. Legion Post 7, 239 F.3d at 605-06 (city's amending a zoning ordinance alleged

to violate the First Amendment mooted the plaintiff's challenge to the ordinance, because there

was “little likelihood” that the city would revive the original ordinance); Shalala, 122 F. App’x at

600-04 (action seeking declaration that embryos were entitled to protection under federal

constitution and permanent injunction against embryonic stem cell experimentation rendered

moot by subsequent adoption of new federal policy);          Evans, 2011 WL 6182089, at * 3

(dismissing case as moot where City of Columbia rescinded contested voting procedures and

reenactment of such procedures was not probable).

       Accordingly, for the reasons set forth herein, the Town respectfully requests this Court to

deny Redeemer Fellowship’s Motion for a Preliminary Injunction on the grounds that the motion

is moot.

       Respectfully submitted this 14th day of December, 2018.


                                      RICHARDSON, PLOWDEN & ROBINSON, P.A.

                                              By: s/ Drew Hamilton Butler
                                                  Drew Hamilton Butler (Federal ID # 8083)
                                                  John H. Guerry (Federal ID # 12155)
                                                  171 Church St., Suite 150
                                                  Charleston, South Carolina 29401
                                                  dbutler@richardsonplowden.com
                                                  jguerry@richardsonplowden.com
                                                  Phone: (843) 805-6550

                                                     Attorneys for Town of Edisto Beach



                                                 5
